NUMBER 13-15-00247-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                IN RE TRACEY W. MURPHY


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator, Tracey W. Murphy, proceeding pro se, filed a petition for writ of mandamus

on June 1, 2015, seeking to compel the trial court to rule on and grant relator’s motion to

require the district clerk to file appellant’s pleadings. We deny relief as stated herein.

        To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston

[1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must

show himself entitled to the extraordinary relief he seeks.”).

       In addition to other requirements, relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX. R.

APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36. Relator’s

petition for writ of mandamus fails to meet the foregoing requirements. See generally

TEX. R. APP. P. 52.3. For instance, relator has not provided an adequate appendix or

record insofar as the documents attached to the petition for writ of mandamus fail to

include any file-stamped copies of relator’s pleadings or any documentation showing that

relators’ pleadings were received, reviewed, or rejected by either the district clerk or the




                                             2
trial court. Accordingly, the petition for writ of mandamus is DENIED, as is all other

requested relief. See TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

Delivered and filed the
3rd day of June, 2015.




                                            3